Detailed Action
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

	The following is an examiner’s statement of reasons for allowance: Prior art fails to disclose or render obvious claim 1 disclosing a trailer steering method based on angles and lengths of a connection between vehicles.

	Regarding claim 1 the relevant art Thode (International Patent Publication No. WO 2018/039592 A1 hereinafter “Thode”) discloses a rear wheel steering method for a trailer (Thode fig. 7 [0054]) determining a mode for driving the trailer (Thode [0073] [0091]) controlling the trailer based on this mode and an input signal (Thode [0091]) but fails to disclose a driving mode based on the length of a tow bar, and angle between the tow bar and the connecting shaft, a length of the coupler, and the angle of the connecting shaft. Specifically, the relevant art fails to disclose “A rear wheel steering (RWS) control method for a cargo trailer, the RWS control method comprising: determining a driving mode of a vehicle connected to the cargo trailer; executing a RWS control logic of the cargo trailer based on the driving mode and an input signal from the vehicle, a length of a tow bar, a cosine of an angle between the tow bar and a connecting shaft, a length of a coupler and a cosine of an angle between the coupler and the connecting shaft corresponding to the driving mode; and performing RWS control for the cargo trailer based on the RWS control logic.”. 

	Claim 11 is allowed for similar reasons as those found above. Claims 2-9 and 12-20 are also allowed due to their dependence on claims 1 and 2.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle T Johnson whose telephone number is (303)297-4339. The examiner can normally be reached Monday-Thursday 7:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/K.T.J./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664